Citation Nr: 1105958	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for bilateral pes 
planus, has been received.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by which the RO 
declined to reopen the Veteran's claim of entitlement to service 
connection for bilateral pes planus, as sufficient new and 
material evidence had not been received.  Indeed, a previously 
decided claim may not be reopened in the absence of new and 
material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of RO action, 
however, the Board is bound to decide the threshold issue of 
whether the evidence is new and material before addressing the 
merits of a claim.  Id.  The Board's discussion is contained 
herein below.

In December 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge, which was held at the 
RO.  A transcript of the hearing is of record.  The Veteran 
waived initial RO consideration of the new evidence submitted at 
his hearing.  38 C.F.R. § 20.1304 (c) (2010).  

The issue of entitlement to service connection for bilateral pes 
planus is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By September 1989 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral pes planus.  The Veteran was provided notice of the 
decision and his appellate rights.  He did not file a notice of 
disagreement.

2.  The evidence received since the September 1989 rating 
decision is neither cumulative nor redundant of evidence already 
of record, and it relates to unestablished facts necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 1989 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 1103 (2010).

2.  The evidence received since the September 1989 rating 
decision is new and material, and the claim of entitlement to 
service connection for bilateral pes planus is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in September 2007 that fully addressed all three 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's mandates in Dingess 
was provided in September 2007.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
Kent-compliant notice was provided in September 2007.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Because the claim herein is being 
reopened and remanded for further development of the evidence, 
specifically a VA medical examination, the Board will determine 
whether VA has fulfilled its duty to assist the Veteran in the 
event that this matter is again before the Board.

Discussion

Generally, service connection is warranted where the evidence of 
record establishes that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2010).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  38 
C.F.R. § 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.  A 
pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306.

In a September 1989 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for bilateral pes 
planus on the basis that the condition existed prior to service 
and was not permanently aggravated by service.  The Veteran was 
provided notice of the decision and of his appellate rights that 
month.  He did not initiate an appeal, timely or otherwise.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2010) (the 
procedures for appealing unfavorable RO determinations to the 
Board).  Therefore, the September 1989 rating decision became 
final based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Nevertheless, a claim will be reopened in the event that new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Because the September 1989 rating decision was the last 
final disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the Veteran's 
claim of service connection should be reopened and re-adjudicated 
on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 2002).)

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part analysis.  
First, the Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is "new 
and material."  Second, if the Board determines that the evidence 
is "new and material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Section 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 1989 rating 
decision consisted of the service treatment records showing that 
mild pes planus was noted on entry into service as well as 
multiple complaints regarding the feet in service.  A Medical 
Board finding showed flexible pes planus, existed prior to entry, 
service aggravated.  

Evidence received subsequent to the September 1989 rating 
decision consists of a November 1989 X-ray study of the feet 
revealing bilateral pes planus.  The Veteran reported that he 
experienced no discomfort in the feet as long as he wore 
sneakers.  Objective examination revealed bilateral second degree 
pes planus.  The evidence received after September 1989 also 
consists of duplicative copies of the service treatment records.  
The Veteran also submitted copies of letters purportedly written 
to his congressional representative during service regarding the 
condition of his feet and the circumstances of his service as 
well as racial discrimination and retribution for writing to the 
representative.

At his December 2010 hearing, the Veteran testified, in essence, 
that his pes planus symptomatology worsened during service, and 
that he had been having continuous problems since.

The Board has reviewed the evidence since the September 1989 
rating decision and has determined that, other than the 
duplicative service treatment records, is new.  It is also 
material because it relates to unsubstantiated facts necessary to 
substantiate the claim.  Namely, it establishes for the first 
time that the Veteran's bilateral pes planus may have undergone 
permanent worsening during service.  The Veteran testified 
regarding the worsening at his December 2010 hearing, and he is 
certainly competent to provide evidence regarding the subjective 
worsening of bilateral foot symptomatology, as such symptoms are 
readily perceptible to the lay person.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

The Board finds that the Veteran's hearing testimony relates to 
unestablished facts necessary to substantiate his claim of 
entitlement to service connection on the basis of aggravation for 
bilateral pes planus.  38 C.F.R. § 3.156(a).  Accordingly, the 
Veteran's claim of entitlement to service connection for 
bilateral pes planus is reopened.


ORDER

The claim of entitlement to service connection for bilateral pes 
planus is reopened.  To that extent only, the appeal is granted.


REMAND

Mild bilateral pes planus was noted on entry into service.  As 
such, service connection for the Veteran's bilateral pes planus 
is only possible on the basis of aggravation.  A pre-existing 
injury or disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
such service, unless clear and unmistakable evidence shows that 
the increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  However, 
temporary or intermittent flare-ups of a pre-existing disease 
during service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran contends that his bilateral pes planus worsened 
during service.  The question that must be answered is whether 
the in-service symptomatology constituted actual worsening of the 
bilateral pes planus or whether the in-service experiences were 
merely temporary or intermittent flare-ups.  In the event that 
actual worsening took place in service, the examiner must 
determine whether such aggravation was due to service or to the 
natural progress of the disease.  This medical question cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  Therefore, 
the Board finds that a medical opinion must be obtained as to the 
Veteran's claim.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination 
or opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim).  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Schedule a VA orthopedic examination for 
an opinion regarding whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the Veteran's bilateral pes 
planus was aggravated (increased in severity 
beyond natural progression) by his active 
duty service or whether symptomatology 
experienced in service constituted temporary 
or intermittent flare-ups of the pre-existing 
bilateral pes planus.  In conjunction with 
the examination, the examiner must review 
pertinent documents in the claims file.  A 
rationale for all opinions and conclusions 
should be provided.

2.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  It must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


